                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Jaynell Lynn Echols                                               Docket No. 7:14-CR-90-2BO

                               Petition for Action on Supervised Release

         COMES NOW Kristyn Super, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Jaynell Lynn Echols, who, upon an earlier plea of
guilty to Conspiracy to Distribute and Possess With Intent to Distribute a Quantity of Cocaine and Cocaine
Base (Crack), in violation of 21 U.S.C. § 841(a)(l) and 21 U.S.C. § 846, was sentenced by the Honorable
Terrence W. Boyle, Chief U.S. District Judge, on August 25, 2015, to the custody of the.Bureau of Prisons
for a term of 20 months. It was further ordered that upon release from imprisonment the defendant be placed
on supervised release for a period of 60 months.

       Jaynell Lynn Echols was released from custody on April 5, 2016, at which time the term of
supervised release commenced.

       On July 5, 2016, a Violation Report was submitted to the court advising that the defendant was
charged with Driving While License Revoked in Onslow County, North Carolina, on May 29, 2016. As this
was the defendant's first infraction, supervision was permitted to continue.

        On May 15, 2017, a Petition for Action was filed with the court reporting that the defendant was
charged with Driving While License Revoked and Failing to Wear a Seatbelt in Onsl_ow County, NC
(l 7CR703530). As a sanction for the violation conduct, the conditions of supervised release were modified
to include completion of 20 hours of community service.

        On May 24, 2018, a Petition for Action was filed with the court reporting that the defendant tested
positive for oxycodone. At that time, due to her late term pregnancy, the DROPS sanction was removed
from her conditions and she began cognitive interventions and mental health counseling.

        On May 30, 2018, a Violation Report was submitted to the court reporting that the defendant tested
positive for oxycodone. Given that she was scheduled to begin mental health counseling, supervision was
permitted to continue.

        On June 27, 2018, a Petition for Action was filed with the court reporting that the defendant tested
positive for oxymorphone. At that time, the conditions of supervision were modified to include
participation in a program aimed at addressing parenting skills and that she cooperate with Onslow County
Department of Social Services.

        On June 29, 2018, a Petition for Revocation of Supervised Release was filed with the court reporting
that the defendant tested positive for oxycodone and cocaine. After a hearing on August 13, 2018, the term
of supervised release was revoked and she was .sentenced to 1 day custody, to be followed by 12 months
supervised release with the condition that she participate in drug aftercare and mental health treatment.
Jaynell Lynn Echols
Docket No. 7:14-CR-90-2BO
Petition For Action
Page2


RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

        On August 28, 2018, the defendant submitted to a urinalysis screening, which was confirmed as
positive for cocaine by Alere Laboratories on September 7, 2018. The defendant was confronted with the
results of this test, at whic,h time she adamantly denied the using of any controlled substances. Ms. Echols
will remain in both mental health and substance abuse treatment, as well as the Surprise Urinalysis Program,
and as a sanction for the violation conduct, it is recommended that the conditions of supervised release be
modified to include successful completion of 30 hours of community service.

        The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that the conditions be modified as follows:

   1.    The defendant shall perform 30 hours of community service as directed by the probation office and
        ifreferred for placement and monitoring by the State of North Carolina, pay the required fee.

Except as herein modified, the judgment shall remain in full force and effect.



Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Robert L. Thornton                               Isl Kristyn Super
Robert L. Thornton                                   Kristyn Super
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     200 Williamsburg Pkwy, Unit 2
                                                     Jacksonville, NC 28546-6762
                                                     Phone: 910-346-5104
                                                     Executed On: October 17, 2018



                                       ORDER OF THE COURT

Considered and ordered this      / /     day of   ~~                     , 2018, and ordered filed and

~!iic~e.
Chief U.S. District Judge
